BRONSON LAW OFFICES, P.C.
H. Bruce Bronson

Proposea' Counsel for the Debtor
and Debtor-in-Possession

480 Mamaroneck Ave.

Harrison, NY 10528
914-269-253() (tel.)

888-908-6906 (faX)
hbbronson@bronsonlaw.net

PENACHIO AND MALARA LLP
Anne Penachio

Proposed Counsel for the Debtor
And Debtor-in-Possession

245 Main Street

White Plains, NY 10601
Apenachio@pmlawllp.com

UNlTED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
X

 

In rex
Chapter ll

SIMKAR LLC,
Case No. : l 9-22576 (RDD)

Debtor.
X

 

DEBTOR'S DECLARATION PURSUANT, T() LOCAL BANKRUPTCY RULE 1007 -2
STATE OF NEW YORK )
CoUNTY oF WESTCHESTER § SS':
I, Alfred Heyer, declare as follows:
l. l am the Chief Executive Officer of Simkar LLC (the "_]_)_QM" or “SLI{L”), and the
owner of its parent corporation Neo Lights Holding, Inc. (“Neo Lights” .
2. Sirnkar Corporation, founded in 1952, is a U.S.-based manufacturer of linear and

compact fluorescent, exit and emergency, HID, induction, LED, and Vandal resistant

lighting fixtures for commercial, industrial and residential applications (the “Business”).

 

. l acquired all of the assets and membership interests in the Debtor through a purchase of
its membership interests on December 17, 2018, through my wholly owned corporation
Neo Lights Holdings, lnc.

. l submit this declaration in accordance with Local Bankruptcy Rule 1007-2 (the

“Declaration”), on behalf of the Debtor in connection with its petition, exhibits and
schedules filed, or to be filed in its Chapter ll bankruptcy, for the purpose of apprising
the Court and parties in interest of the circumstances that compelled the commencement
of this case and in support of (i) Debtor’s chapter ll petition filed l\/Iarch 6, 2019 (the
“Y_§M”), and (ii) the motions and applications that the Debtor has filed, or will file,
with the Court, including but not limited to, the Hrst-day motions (the “First Day
Motions”).

. The Debtor has not previously filed a Chapter ll Petition.

. l have reviewed the Debtor's Petition, schedules, exhibits and all documents filed in
connection therewith, including the First Day l\/Iotions, and l am familiar with the facts
alleged and any relief requested therein.

All facts set forth in this Declaration are based upon my:(i) personal knowledge; (ii)
review of relevant documents ; and (iii) opinion based upon my experience and
knowledge with respect to the Debtor's operations and financial condition. All financial
information submitted with this Declaration is on an estimated and unaudited basis,

unless otherwise indicated

 

 

 

BACKGROUND OF THE DEBTOR AND ITS BUSINESS

a. Debtor's business and circumstances leading to the Debtor's filing. LR 1007-2(a)(1)

8.

10.

11.

12.

13.

14.

The Debtor was formed under the laws of the Commonwealth of Pennsylvania as a
limited liability company on December 23, 1998, for the purpose of owning and
operating the Business. The Debtor’s predecessor was formed in Pennsylvania in 1952,

under the name Sim-Kar Lighting Fixture Company. The Debtor is also known under the

 

 

On or about May 17, 2018, the Debtor’s assets were acquired by Neo Lights, a company
that offers renewable energy technology, developing and manufacturing LED. The
purchase was restructured as a purchase of all of Debtor’s membership interests on
December 17, 2018.

The acquisition by Neo Lights was designed to provide Neo Lights with a manufacturing
facility that could produce Neo Lights’ proprietary products pursuant to a license
agreement with Debtor.

l\/[anufacturing of lighting products is mainly a product of China and the prices make
direct competition unprofitable

Neo Lights/Simkar however, produces smart products that are made in the United States
which are in high demand.

Unfortunately, Simkar was burdened with over $5 million dollars of unsecured debt when
acquired by Neo Lights.

Further, Neo Lights and Simkar entered into a financing arrangement with Capstone
Capital Group that provided approximately $5.3 million dollars to Simkar that was used

to pay-off a PNC Bank loan. Unfortunately, the arrangement with Capstone has resulted

 

in Neo Lights and Simkar being left with little or no cash to pay its monthly bills after the
periodic sweeps of its bank accounts instigated by Capstone.

15. The arrangement with Capstone has several components Capstone finances the purchase
of raw materials/parts under a purchase order financing arrangement When the products
are manufactured, Capstone provides financing or factoring of the generated receivables
and such funds are used to pay off the Capstone purchase order fmancing.

16. Further Capstone receives a “brokerage fee” for arranging the funding by a foreign
company of the raw materials for ERSA contracts that are more fully described below.

17. Neo Lights and Simkar also entered into an SBA loan for $5,000,000, which requires
payment of approximately $38,000 per month.

18. The Debtor has been transitioning from its legacy business of providing lighting products
(the “Legacy Business”) to an energy efficient model where the Debtor’s products are
installed in institutional facilities at no initial cost to the facilities (“ERSA Business”).
Debtor.

Legacy Business

19. The Legacy Business is the manufacturing and sale of lighting products This business
has thin margins and the competition with the Chi'nese has made the Legacy Business
unsustainable and unprofitable utilizing older technology. New technology must be
produced to offer smart lighting products that have higher margins, have less Chinese
competition, and are in demand by customers.

ERSA Business

20. ERSA stands for Energy Reduction Services Agreement. The Debtor is transitioning to

ERSA Business since it is more profitable and under the current structure the Debtor is

 

paid quickly for its manufactured products Currently the Debtor has many ERSA
contracts in the works and several that are ready to be signed The ERSA Business also
facilities the more rapid deployment of the smart lighting technology. A customer is able
to receive smart lighting (with cameras and a host of other sensors that can be selected)
which are connected via IOT and linked together as a system. This entire system is then
financed with no out of pocket costs to the customer with a tum-key operation from
manufacturing to installation by the original equipment manufacturer.

21. In the ERSA Business an affiliated company, Photonic Capital lnc1 (“Photonic”), markets
Debtor’s products and receives an order to supply an institutional facility, such as a
hospital, with its lighting needs Hospitals can obtain energy efficient products from
Debtor that they may not have the funds to acquire, and thus there is a tremendous
demand The hospital would pay Photonic a percentage of its energy savings Photonic
has a borrowing arrangementfrom which it draws to pay Debtor for the finished products
to supply the institutional facility with its lighting needs Accordingly, Simkar gets paid
in cash for the products sold and collects a profit upon installation of the products
Photonic receives payment from the institutional facility and repays the funds it has
borrowed and eventually makes a profit.

22. An affiliated company licenses technology to the Debtor pursuant to a license agreement

23. Neo Lights owns real property in Philadelphia, Pennsylvania that houses the
manufacturing plant that has a value of approximately $10 million dollars, that is security

for the SBA loan ($5,000,000), a second mortgage loan ($375,000) and the Capstone

 

1 Photonic was previously owned by the owner of Neo Lights, Alfred Heyer who has an option to
reacquire the company. Photonic Corporation is managed and operated by members of the
Debtor’s staff.

 

facility estimated by Capstone to be approximately 35,300,000. The address of the
manufacturing plant/property is 700 Ramona Street, Philadelphia, PA.

24. Neo Lights and Debtor also have offices in Manhattan at 125 Park Avenue, New York,
New York and offices in Westchester County, New York.

DEBTOR’S DEBT, CAPITAL STRUCTURE AND MANAGEl\/[ENT

25. Debtor is liable (along with Neo Lights) on an SBA loan with Newtek in the amount of
$5,000,000. This loan is believed to be senior to all other debt.

26. l\/IT has a loan of approximately $375,000 which was substantially paid down upon the
acquisition of Debtor by Neo Lights

27. Capstone claims to have financing of $5,300,000 which is in third place behind the SBA
Loan and the MT loan.

28. There are five new loans that are styled as factoring arrangements pursuant to which a
UCC was filed. These loans total approximately 31,300,00().

29. The Debtor also has about $6,10(),000 of unsecured debt, mainly related to periods prior
to the acquisition by Neo Lights

30. The Debtor’s Chief EXecutive Officer is Alfred Heyer, the sole owner of Neo Lights, and
Neo Lights is the sole owner of the Debtor. Several other individuals are in management
positions, Chris Myers (COO), David Coyne, (CFO), and J ames Burchetta (General
Counsel). These individuals have management responsibilities under direction of the
CEO but are have no ownership of the Debtor.

OBJECTIVES OF THE CHAPTER 11 CASE.
31. The Debtor has been choked for capital because Capstone sweeps all of its accounts on a

daily basis Besides making fees on the purchase order financing, and the receivables

 

financing, Capstone has also provided funds for payroll and other expenses of the
company on a case by case basis lt is unclear how these funds are being treated under the
agreements with Capstone.

32. Prior to the bankruptcy, Capstone encouraged the Debtor to file for bankruptcy and
suggested that it would provide dip financing Since the filing, Capstone has made clear
that they will not lend any additional funds to Debtor.

33. Debtor has several sources of funding for the company, but needs time to vet these
sources and put them in place.

b. LR 1007-2(a)(2)

34. This case was not originally commenced under Chapter 7 or 13 of the Bankruptcy Code.

c. Committees ()rganized Prior to Filing. LR 1007 -2(a)(3)

35. A two-member creditor’s committee has been formed as of March 22, 2019.

d. Holders of 20 Largest Unsecured Claims. LR 1007-(2)(a)(4)

36. The names and addresses of the twenty (20) largest unsecured creditors excluding (i)
those creditors who or which would not be entitled to vote at a creditors' meeting under
11 USC Section 702; (ii) such creditors who were employees of the Debtor at the time of
the filing of its petition for reorganization; and (iii) creditors who are insiders as that term
is defined in 11 USC Section 101(31) are annexed hereto as Exhibit "A".

e. Holders of the five largest Secured Claims. LR 1007 -(2)(a)(5).
37. A list of the names and addresses of the five largest secured creditors is annexed hereto as

Exhibit "B".

 

f. Schedule of Assets and Liabilities. LR 1007-(2)(a)(6).
38. As required by Local Bankruptcy Rule 1007-2(a)(6), unaudited schedules of the Debtor's
assets and liabilities are annexed hereto as Exhibit “C"
g. Publicly-Held Securities. LR 1007-(2)(a)(7).
39. No shares of stock, debentures or other securities of the Debtor are publicly held.
h. Debtor's Premises. LR 1007-(2)(a)(9).

40. The Debtor has offices at 560 White Plains Road, Tarrytown, NY and 125 Park Avenue,
New York, NY and its manufacturing plant is located at 700 Ramona Avenue,
Philadelphia, Pennsylvania.

i. Location of Debtors' Assets and Books and Records. LR 1007-(2) (a)(l()).
41. The Debtor's substantial assets and books and records are located at: the addresses set
forth above. No assets are located outside the territorial limits of the United States.
j. Threatened or Pending Actions against Debtor. LR 1007-(2)(a)(11).
42. The following actions or proceedings are pending or threatened:
See attached Exhibit “D”
k. Debtor's Senior Management. LR 1007-(2)(a)(12).

43. The Debtor's senior manager is Alfred Heyer, CEO, 100 percent owner of Neo Lights
and Neo Lights is the sole shareholder of the Debtor.

l. Additional Information if Business is to Continue. LR 1007-(2)(b)(l) and (2).

44. The Debtor’s estimated amount of the payroll to employees (exclusive of officers,
directors stockholders and partners) for the thirty (3 0) day period following the filing of
the chapter 11 petition is approximately Sl95,000. The estimated amount of the monthly

payroll payable to officers, stockholders and directors is $48,000.

 

m. Estimated Schedule of cash receipts and disbursements for 30 days LR 1007-(2) (b) (3).

45. The estimated schedule of cash receipts and disbursements for the thirty (3 0) day period

following the filing of the Chapter 11 petition is annexed hereto as Exhibit "E".
The First-Day Motions

46. The Debtor has filed a cash collateral motion which was heard on March 15 , 2019 which
has been continued to March 22, 2019. The Debtor also expects to file a motion to
approve the continued use of certain of its bank accounts as well as a motion related to
utilities The Debtor is and will be seeking only limited relief in its First Day Motions.
However, receiving this Court’s approval of the relief sought in the First Day Motions is
essential to transitioning the Debtor into chapter 11 which will provide the Debtor an
opportunity to work towards a successful restructuring that will benefit all of the Debtor’s
creditors and stakeholders. l respectfiilly submit that (i) the relief requested in the First
Day Motions is necessary to enable the Debtor to operate with minimal disruption during
the pendency of this chapter 11 case, and (ii) prompt approval of the First Day Motions is
warranted

n. Conclusion

47. The Debtor submits that it has the requisite components to formulate a confirmable and
feasible plan of reorganization whereby the business operations will be improved with the
Debtor becoming more profitable The Debtor is contemplating either a financing that
will pay-off Capstone or a 363 (f) sale of its key assets that would also pay-off Capstone.

48. The Debtor believes it is in the best interests of all of its creditors that it be afforded an

opportunity to reorganize its obligations in Chapter 11.

 

Pursuant to 28 USC section 1746, I declare under the penalty of perjury that the foregoing is
true and correct to the best of my knowledge, information and belief.
Dated: March 25, 2019 SIMKAR LLC

By: NEO LIGHTS HOLDINGS, INC.,Manager

By:/s/ Alfred Heyer
Alfred Heyer, CEO

 

 

 

10

EXHIBIT A

LIST ()F CREDITORS HOLDING 20 LARGEST UNSECURED CLAIMS
(see attached)

 

 

 

 

 

 

 

 

11

19-22576-rdd Doc 27 Filed 03/25/19 Entered 03/25/19 17:29:44 l\/lain Document
Pg 1 of 3

  

Case number (if known):

Fill in this information to identify the case:
Debtor name SlMKAR LLC
United States Bankruptcy Court for the: SOUTHERN D|STRlCT OF NEW

YORK, WHITE PLA|NS D|VlSlON

7:19-bk-22576

 

 
   
      

  
 

 

Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured C|aims and

Are Not insiders

l Check if this is an

amended filing

12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. include claims which
the debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do
not include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 

Name of creditor and 7
complete mailing address,'
including zip code 7

Name, telephone number
'and`email address of `

~_ creditor contact 7

Nature¢of claim ,
(for example, trade debts,
bank loans,, professional
services and government

7 contracts),r

indicate if claim
is contingent,
unliquidated or
disputed 7

Amount of;cla`im '

lf the claim is fully unsecured

fill in only unsecured claim amount.lf
claim is partially secured, fill in total claim amount and deduction`for
value of collateral or setoff to calculate unsecured claim. '

 

, Total claim, if

partially secured

Deduction for value
of collateral or setoff

Unsecured claim

 

ALDER
OPTOMECHANlCAL
NO. 171 TlANJlN
STREET

P|NGZHEN ClTY,

Christophe De
Bary, SVP

christophe.debarg
e@alder.com

Vendor

Unliquidated
Disputed

$138,877.00

 

ARCBEST

4000 Richmond St
Phila, PA
19137-1405

Steve Koplove

(215) 546-5100

Trade debt

$226,148.00

 

BDO

1700 Market St Fl 29
Phila, PA

1 9103-3929

Accountants

$75,882.00

 

BEST LlGHT|NG
PRODUCTS
1213 Etna Pkwy
Pataska|a, OH
43062-8041

Vendor

$250,636.00

 

CAMDEN YARDS
STEEL CO

2500 BROADWAY
BLDG

East Camden, NJ
08105

Mike Amato

mamato@camdeny
ardsstee|.com

Vendor

Un|iquidated
Disputed

$389,553.00

 

Comp|ete Business
So|utions Group
23 N 3rd St
Philadelphia, PA
19106-4507

Loan

Un|iquidated
Disputed

$250,000.00

$0.00

$250,000.00

 

EAGLER|SE E & E
|NC

320 Constance Dr
Ste 1

Warminster, PA
18974-2877

 

 

 

Vendor

 

Un|iquidated
Disputed

 

 

 

$765,823.00

 

 

Official form 204

Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims

Software Copyright (c) 2019 C|NGroup - www.cincompass.com

page 1

 

 

19-22576-rdd Doc 27 Filed 03/25/19 Entered 03/25/19 17:29:44 l\/lain Document
Pg 2 of 3

Debt°' SlMKAR LLC

Name

Case number (if known)

7:19-bk-22576

 

Name of creditor and

including zip'cod_e

complete mailingr_a'ddress,¢

Name, telephone number

and ema_i|addr'essrof g :r
7 creditor contact

Nature of claim _
(for example, trade 'debts,

bank loans, professional
7 services; and government

Indicate if claim

is contingent r'

unliquidated for
disputed `

Amount of claim:

if the claim is fully unseeu

red,"till in`only unsecured claim amount |f ,','

claimis partially secured,iil| in total claim amount'and deduction for
value of¢collateral or setoff to calculate unsecured claim.; ` '

 

Total claim, if
partially secured

Deduction for value
of collateral or setoff

Unsecured claim

 

|nf|ux Capita| LLC
32 Court St Ste 205
Brook|yn, NY

1 1201 -4404

Loan

Un|iquidated
Disputed

$270,000.00

$0.00

$270,000.00

 

LOCAL UN|ON 1158
IBEW

ROCKWOOD
0FF|CE PARK

501 Carr Rd Ste 220
Wilmington, DE
19809-2866

Joe Calabro

jpcalabro@ibew11
58.com

Trade debt

$102,802.00

 

MODE
TRANSPORTAT|ON
LLC

PO Box 71188
Chicago, lL
60694-1188

Jeff B|ank

jeff.b|ank@modetr
ansportation.com
(800) 592-7449

Trade debt

$100,985.00

 

OLD DOM|NION
FRElGHT LlNE
PO BOX 415202
Boston, MA 02108

Deborah Haynes

(336) 822-5255

Trade debt

$184,514.00

 

OSRAM SYLVAN|A
lNC

PO Box 98218
Chicago, IL
60693-8218

Trade debt

$203,898.00

 

PACE ELECTRONlC
PRODUCTS

34 Foley Dr

Sodus, NY
14551-1044

Trade debt

$188,877.00

 

PH|L|PS LlGHT|NG
NORTH

AMER|CA CORP.
PO BOX 100332
Rosemont, |L 60018

Vendor

$263,036.00

 

S LlTE CO LTD
DONG KENG 3RD
lND'L DlSTR DONG
KENG VlLL

Trade debt

Un|iquidated
Disputed

$160,157.00

 

SHENZHEN LONG
SUN
OPTOELECTRON|C
S TECH CO BLOCK
A WE|HAO H

Vendor

$150,674.00

 

TRC ELECTRON|CS
lNC.

4171 Stony Ln
Doylestown, PA

1 8902-1 1 60

 

 

 

Trade debt

 

 

 

 

$160,692.00

 

Official form 204

Chapter 11 or Chapter 9 Cases: l_ist of Creditors Who Have the 20 Largest Unsecured claims

Software Copyright (c) 2019 ClNGroup - www.cincompass.com

page 2

 

 

19-22576-rdd Doc 27 Filed 03/25/19 Entered 03/25/19 17:29:44 l\/lain Document

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pg 3 of 3
Debtor S|M KAR |_|_C Case number (if known) 7:1g-bk_22576
Name
.Name of creditor and Name, telephone number 'Nature of claim 7 indicate if claim Amount of claim ' `
complete mailing address and email address of 7 7(fo7r example, trade debts is contingent lf the claim' ls fully unsecured fill in only unsecured claim amount lf 7_
including 7zlp7 code creditor contact bank loans, professional unliquidated[ or claim` ls partially secured fill in total claim amount and deduction for `
7 t services and government disputed ' value of collateral or setoff to calculate unsecured claim. t ~
7 a ' Total claim, if Deduction for value Unsecured claim
, , ' ' , ' ' , ~ ` 7 , ' ' t partially secured of collateral or setoff
UN|TED Robert Pera|ta Hea|th insurance $233,497.00
HEALTHCARE
22703 Network Pl robert-a-peralta.co
Chicago, lL m
60673-1227 (860) 702-7641
UN|TED Robert Pera|ta Health insurance $241,416.00
HEALTHCARE |NS.
CO robert-a-pera|ta@u
22703 Network Pl hc.com
Chicago, |L (860) 702-7641
60673-1227
ZHEJ|ANG Trade debt Un|iquidated $70,216.00
HENGDlAN TOSPO Disputed
3lF WORLD TRADE
PLAZA WORLD
TRADE CTR ZH
Official form 204 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims page 3

Software Copyright (c) 2019 ClNGroup - www.cincompass.com

 

 

EXHIBIT B

FIVE LARGEST SECURED CREDlTORS

Capstone Credit LLC $5,300,000
810 7th Ave F127
New York, NY 10019-5818

Newtek Small Business Finance LLC SS,000,000
1981 Marcus Ave Ste 130
New Hyde Park, NY 11042-1046

MMP Holdings LLC $ 375,000
171 Old Sachems Head Rd
Guilford, CT 06437-3136

Influx Capital LLC $ 270,000
32 Court St Ste 205
Brooklyn, NY 11201-4404

Addy Source LLC $ 250,000
2361 Nostrand Ave Ste 501
Brooklyn, NY 11210-3954

Complete Business Solutions $ 250,000

23 N 3rd St
Philadelphia, PA 19106-4507

12

 

EXHIBIT C

ASSETS DESCRIPTION VALUE

inventory 7 7 7 8 7 781 952. 00
7l\/lachi7nery, thl_lres and equipment 8 3, 000, 000 00
7Bank Accourits 7 7 7 7 7 77 8 252, 3070. 070777

7 Vehicles 8 77 880 00

7 7_Accounts Receivable 7 77 77 7 7 8 828, 555. 947~

jif<>i#ljjAé§etsjj jj jj j § j j .j' jj jj j ,j $ 11_§863_,§87!9,4§

77sBALoani‘= 7 s 5,,000 000 00y
MMP* s 37500000
7_7Capstone7* 77 8 5300, 000. 00v
Loans (paydayjf“ _ 7 7 77 8 952, 000 007_
iinsecured Creditors* 77 7 7 7 7 8 6, 615, 727. 477

TofalLlablhves,, $1824272747

Netjjjjjjj jjj j jj 8 (6, 379, 039. 753)
*Neo- jLigjhts Holdingjs lnc. the parent of the Djebtor,jj is jointly liable on these debts

13

 

EXHIBIT D

14

 

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved in any

capacity_vvithin 1 year before filing this case.

l:l None.

Case title
Case number

Nature of case

Court or agency's name and
address

Status of case

 

 

 

 

 

 

 

 

 

7.1. Yes Capita| Group LLC Money'Loaned Oneida Supreme Court', NY l pending
-against- Simkar LLC, Neo m 0 l
Lights Holdings lnc., et. a|. n appea
000672/2019 ':' C°"°'“ded

7.2. Superior Cut Stee|, LLC v. Breach of Court of common Please, l pending
Simkar LLC d/bla/ Simkar Contractlfai|ure to Phi|adelphia, PA [:i On a l
Corporation pay invoice m ppea
2018/02373 C°"C‘“ded

7.3. A Duie Pyle, |nc. v. Simkar Breach of Court of Common P|ease, l pending
LLC d/bla/ Simkar Contractl Unjust Philade|phia, PA i:i 0
C°l'Poration Enrichment for n appeal
19-02-01030 shipping services m C°"°'“ded

Case title Nature of case Court or agency's name and Status of case
Case number address

7.4. Averitt Express, |nc. v. Breach of Chancery Court for l pending
Simkar LLC dlbla Simkar contract for Putnham Co., TN ij Op appeal
Corporation failure to pay for ij Cpnpiuded
2018-148 freight services.

7.5. Boucher Brothers LLC alkla Money owed for Philadelphia Municipal l pending
Eagel Fence Company repair of fence Court ij On appeni
against Simkar Corporation ij Cpnpiuded
SC-18-10-29-6542

7.6. Factor Truck Service |nc. v. Breach of Court of Common P|eas, l pending
Simkar Lighting Corp. contract and Philadelphia Co. ij Op apppai
19-02-01030 related claims ij Cpppiudpd

related to hauling
services for
which no payment
was received

7.7. Gormley-Farrington, lnc. v. Breach of Court of Common Plea, l Pending
Simkar LLC dlb/a Simkar independent Phi|adelphia Co. [] Op appeal
Corporation, Neo Lights Sa|es ij Concinded
Holdings |nc. Representative
19-01-00588 Agreement

7.8. Kehoe Component Sales, Breach of County of Wayne, NY, l Pending
lnc., dlbla Pace Electronic contract for Supreme Court i_-_i Op appeei
Products v. Simkar failure to pay for i'_'i Cpneiuded
Corporation and Simkar LLC custom,

CV083779l2019 made-to-order
lighting products
supplied by
plaintiff.

7.9. Murata Machinery USA, |nc. Breach of Phi|adelphia Mucnicipal l pending
v. Simkar Corp. contract for Court ij On appeal
sc-19-o1-2a-6233 failure to pay for i;i concluded

goods andlor
services.

7.10 State of NC, Old Dominion Fai|ure to pay for State of NC, Guilford l pending

- Fl'eighf Lil‘le freightl County (Sjperi°r) [:l On appeal
19 CvS 51 transportation ij Cpnpiuded

services

 

 

 

Pitt Ohio, LLC v. Simkar LLC

 

 

 

 

 

 

7.11 Fai|ure to pay for Ct. of Common P|eas, l pending
, 19-02-00934 freightl Philadelphia C°- PA i:l on appeal
transportation [] Conciuded
services
7.12 Ward Trucking, LLC v. Fai|ure to pay for PA Ct Of COman P|eaS, l Pending
. Simkar LLC freight/ Phi|ade|phia C°' l'_`| On appeal
181002950 transportation m Conc]uded
services.
7.13 TRC Electronics |nc. v. Neo Fai|ure to pay for TRC Electronics |nc. l Pending
. Lights Holdings, |nc. dlbla/ received and |:| on appeal
Simkar Corporation and custom made ij Cdngiuded
Simkar LLC products
18-22554
Case title Nature of case Court or agency's name and Status of case
Case number address
7.14 Pexco, LLC v. Simkar, LLC Goods sold Court of Common P|eaS, l Pending
. Phil. County i:i on eppeei
El Concluded
7.15 Robert F. F|ood Supply Corp. Unpaid invoices Commonwealth of l pending
. MJ-07201-cv-0000012-2019 Pennsylvania, Bu¢>ks Co- m en appeal
l:l Concluded
7.16 Pacific Die Cast, |nc. dlbla Circuit Court, Hi||SbOl'OUgh l Pending
- QSS| Lighting & Electrical C°unty, FL E| on appeal
Products Group, |nc. v. |'_'l Conciuded

Simkar LLC
18-CA-008795

 

EXHIBIT E

15

 

Simkar30 day plan - 3/28/19

 

 

 

 

 

 

 

 

 

 

 

Week ending 3/8 Week ending 3/15 |Weei< ending 3/22 Week ending 3/29 Week ending 4/5 Week ending 4/12
Actua| Actual Actual
Revenue
Sales
Re\/enue ~ Legacy (Pre»petitjion PNC Lockbox Receipt$) $ 51,540 $ 2711¢791 $ 109,343 $ 100,000 $ 60,000 $ 105,000
e-Commerce (Pre~pet`ltion inventory Receipts) 5 1,200 $ 1,900 $j 2,059 $ 3500 $ 7,500 5 7,500
rural sales $ 52,740 $ 276,691 $ 111,402 $ 103,500 $ 67,500 $ 112,500
Direct Saies (NearTerm - Post petition receipts)
wood St PG S 47,551 $ 47,551
St Christophers PG S 43,655 $ 43,555
Cromwell Commons 5 13,163
mal pireci sales $ » $ - $ - $ 91,206 5 13,163 $ 91,205
ERSA's
Winthrop rownshlp § 66,063 5 sands
ChesterToWnshlp 5 40,719 5 40,719
Other`l`ownships
thnel'§ S 20,706
Hahnemann Hospitai $ 497,266 5 -
St Christophers Hospita| S » $ 514,226
Other ERSA (CSM| Schoo\s/Other Townships)
rural ERsA‘s $ ~ $ - $ - 5 ~ $ 624,754 $ 621,008
rural Revenue $ 52,740 $ 276,591 $ 111,402 $ 194,706 $ 705,417 5 224,714
Expenses
COGS
Legacy Purchase Parts $ 75,000 5 7SiOOO
Direct saies purchase parts/execution S 45,000
ERSA Purchase Parts 5 200,000 $ 200,000
rural cons $ 7 - S - $ ~ $ 45.000 $ 275,000 $ 275,000
Payroll
l=actnry - weekly (znppl) - cut oi47% 5 23,790 s 23,790 5 23,790 $ 23,790 5 23,7'90
Salary ~ Bi Weekly -iSppl) Cut of 23% $` 140,740 5 137,134 $ 137,134
Pension Contribution per CBA $1.SO/hr 5 l,BSO 5 1,680 $ l,GSD $ 1,630 5 1,680
401(l<) match per CBA 5 700 $ 700 3 700 $ 700 $ 700
unemployment insurance S 2,400 $ 2,¢100 $ 2,1100 $ z,don $ 2,400
rural Payroll $ - $ 169,310 5 165.704 $ 28,570 $ 165,704 $ 23,570
Utilities
PECO » deposit 5 0,347
FGW ~ deposit S 5,472
Verizon ~ deposit 5 1358
Comcast - deposit $ 272
ATT- deposit $ 71
Prpvident Comm - Trash $ 650
rural utilities $ 4 $ - $ - $ ~ 5 550 $ 14,120

 

 

 

 

insurance

lPFS - PPE/Workman‘s Comp/Gen Liabiiity

US Premium Finance ~ l\/langement Fee

Medica| insurance - UHC

Derltai - Factory ~ Metiife - reinstatement

Dentai 4 Offlce Aiiied Administrators » reinstatement
SunL'rfe - Lll’e/LTD/STD - reinstatement

Wh‘rtmore - Directors & Ochers insurance

Denta| Reirnbursement

Total insurance

 

week ending 3/2 vveel< ending 3/15 [weel< ending 3/22

Actuai

Actuai

Actuai

Week ending 3/29 Weei< ending 4/5

Week ending4/12

 

us

6,787
14,521
710

22, 018

$

SDV>V$‘LAW'U¥VZ\~

39,410
10,094
62,504
573
1000
1800

5,342

123,723

 

Generai & Administrative

Ceridian (payroii company)

PHi_ Grant Rep (submitta| for Phi|a grant project)
Commissions - 5% (Legacy oniy)

Fisher Unitech (Soild Works Subscription)
Auto Loan

He|p 5y5tems (manage unemployment ciaims)
Vanguard (imaging systems for ali invoices)
Raz~Lee Security (lBl\/l computer security]

BDK inc (subscrl`pt`lon for Lotus notes)

NACM (credit check suhscription)

Empioyee Expenses

Unifirst (rubber mart service for safety)

State Ta)<es

Data processing paper, office supplies
Protection One (24hrt`lre/police security)
Bank service charges

Phi|ips licensing

Totai G&A

1,500

888

vs

2,388 $

25,000

Z,OCIO

1,250

28,250

 

Leases/Agreements

Neo Lights Holdings (Newtek Murtgage)

NeoFunds by Neopost (Postage System)

Standard Digital Leasing (copier |ease)

Standard Digita| imaging (copier useage feel

SPS Commerce (e|ectronic data interface for 3rd parties)
Concord Fax (fax invoice system)

Weiis Fargo Financiai (iarge engineering piotter iease)
Zuriei Lease agreement (technoiogy iicense)

Totai Leases/Agreements

38,59`1

38,591

M

649
1,043

250

2,524 5

 

Taxes

Crty Phi|adeiphia Use & 0ccupancy

City Phliadelphia Water
Commonweaith of FA ~ Saies & Use Tax

2019 RE Taxes is calendar year - $ are forward from 3/6/19

Tota| Taxes

51,581

51,681

 

Capstone interest (Adequate Protection Payn'lenti

27,000

 

Totai Expenses

169,310

$

165,704

,134,179

473,266 $

521,343

 

 

Profit/Loss by week

S 52,740 $

107,381

 

$

 

i54,302)

60,5 27

232, 151 $

303,371

 

 

 

